Case 1:18-cr-00134-KAM Document 105 Filed 01/16/20 Page 1 of 1 PageID #: 763



                                                                        •T

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                          J
            - against -                             ORDER


DONVILLE INNISS,           * JAN 16 2020 ^          18-CR-134 (KAM)

                 Defendant.Brooklyn office
                                              --X

MATSDMOTO, United States District Judge;

     It is ORDERED that the Court compensate the fifteen (15)

empaneled     jurors   in   the    above-captioned     case    for    their
availability on January 15, 2020, at the daily juror fee rate of

$50.                                                                     j
SO ORDERED.                                                             |
Dated;      January 16, 2020                                             I
            Brooklyn, New York


                                       /s/ USDJ KIYO A. MATSUMOTO
                                        Hon. Kiyo A. Matsumoto          |
                                        United States District Judge
